Case 2:20-cv-00424-JLB-MRM Document 20 Filed 07/26/21 Page 1 of 1 PageID 490




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC, a/a/o Patricia Clopton,

             Plaintiff,

v.                                             Case No. 2:20-cv-424-JLB-MRM

HARTFORD INSURANCE COMPANY OF
THE MIDWEST,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 19.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on July 26, 2021.
